UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1664



SAMUEL DAMON HAILEY, President and CEO, Arabic
Numbers, Incorporated,

                                               Plaintiff - Appellant,

          versus


DON GORE; R. SUTTER; P. TANNER; TROY SPIVEY;
JOSE DEMEGLIC; MICHAEL E. SUGGS; DONNA ELDER;
Q. TUCKER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cv-03323-RBH)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Damon Hailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Samuel Damon Hailey seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.            The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).      The magistrate judge recommended

that relief be denied and advised Hailey that failure to file

timely specific objections to this recommendation could waive

appellate   review    of   a   district    court   order   based   upon   the

recommendation.      Despite this warning, Hailey failed to file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Hailey has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -